DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Action is responsive to Applicant’s amendment, filed on June 8, 2021. 
3.	It is acknowledged that as a result of the amendment, Claims 1 and 18-19 have been amended. 
4.	Claims 1-15, 17-23, and 28-32 are pending. 

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-15, 17-23, and 28-32 have been considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendment of the claims.

Claim Objections
6	Claims 1, 18, and .19 recite the word “sufficient” it is suggested to be amended to avoid a possible 112(b), for indefinite language, the term "sufficient" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 1-15, 17-23, and 29-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-18, 20-32, 34-45 of copending application 13/915547. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite a similar subject matter and functionality which is obvious over one another. The claims are obvious over one another because the system of copending application 13/915547 can be performed by the method of the present application. This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
13/942868
13/915547
18. A method comprising:





-receiving a description of content of a message;
receiving recipient data corresponding to at least two possible recipients within a population of possible recipients, the recipient data including a first set of graph 
selecting a relevant subpopulation of the population, the selecting including:
for each of the at least two possible recipients, ranking a strength of an
indirect relationship between said description and said recipient data, wherein said
indirect relationship is based on said description, said recipient data and at least
one additional data source; and
adding a possible recipient to the relevant subpopulation based on the
ranking of the indirect relationship associated with the possible recipient; and
initiating a two-way communication channel between a sender of the message and the relevant subpopulation, wherein any additional recipients are 


computer instructions; and a processor
for executing the computer readable
instructions to perform a method
comprising:
-receiving a description of content of a
message; 
receiving recipient data corresponding to at least two possible recipients within a population of possible recipients, the recipient data including a first set of graph 
selecting a relevant subpopulation of the population, the selecting including:
for each of the at least two possible recipients, ranking a strength of an
indirect relationship between said description and said recipient data, wherein said
indirect relationship is based on said description, said recipient data and at least
one additional data source; and
adding a possible recipient to the relevant subpopulation based on the
ranking of the indirect relationship associated with the possible recipient; and
initiating a two-way communication channel between a sender of the message and the relevant subpopulation, wherein additional recipients are precluded 









Allowable Subject Matter
9.	Claims 1-15, 17-23, and 29-32 would be allowable if rewritten or amended to overcome the double patenting rejection(s), set forth in this Office action.

10.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to personalized low latency communication.  The closest prior arts Moxley et al., U.S. 20130166526, Baluja et al., U.S. Patent Number 9031951; Patton, U.S. 20120254774, either singularly or in combination, fail to anticipate or render receiving a description of content of a message; receiving recipient data corresponding to at least two possible recipients within a population of possible recipients, the recipient data including a first set of graph nodes indicating one or more topics that are of interest to a recipient and a second set of graph nodes indicating one or more topics that are not of interest to the recipient; selecting a relevant subpopulation of the population, the selecting including: for each of the at least two possible recipients, ranking a strength of an indirect relationship between said description and said recipient data, wherein said indirect relationship is based on said description, said recipient data and at least one additional data source; and adding a possible recipient to the relevant subpopulation based on the ranking of the indirect relationship associated with the possible recipient; and initiating a two-way communication channel between a sender of the message and the relevant subpopulation, wherein any additional recipients are precluded from joining the sender of the message in the two-way communication channel subsequent to receiving, from the sender of the message, an indication that a sufficient number of recipients in the relevant subpopulation have joined the two-way communication channel.” Specifically the any additional recipients are precluded from joining the sender of the message in the two-way communication channel subsequent to receiving, from the sender of the message, an indication that a number of recipients in the relevant subpopulation have joined the two-way communication channel, as being associated by graph node, topic, and using a ranking strength correspondence on the indirect relationship of the subpopulation, and adding a recipient, subsequent to receiving messages additional recipients are precluded from joining.


Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Poon (US 2013/0036112) relates to METHOD FOR SOCIAL SEARCH, specifically to methods and systems may be for use with data representing a social graph associated with a user. The social graph includes a plurality of nodes each associated with voting values associated with a plurality of items of interest. Each of the plurality of nodes represents a member (e.g., an entity) of a social network.
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158.  The examiner can normally be reached on M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANGELICA RUIZ/Primary Examiner, Art Unit 2158